Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 1 of 11 PageID: 37335




                               EXHIBIT 1
To Verify The Digital Signature, visit https://cisweb.courts.state.va.us/CdvAct/main (Document ID:710-45669)
                                                                                                               Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 2 of 11 PageID: 37336
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 3 of 11 PageID: 37337
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 4 of 11 PageID: 37338
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 5 of 11 PageID: 37339
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 6 of 11 PageID: 37340
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 7 of 11 PageID: 37341
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 8 of 11 PageID: 37342
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 9 of 11 PageID: 37343
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 10 of 11 PageID:
                                 37344
Case 2:16-md-02687-MCA-MAH Document 1465-2 Filed 12/11/20 Page 11 of 11 PageID:
                                 37345




                    The Foregoing Document Copy Teste:
                    George E. Schaefer, Clerk
                    Norfolk Circuit Court
                    BY
                    Tracey Staples, Deputy Clerk
                    Authorized to sign on behalf
                    of George E. Schaefer, Clerk
                    Date: December 11, 2019
